department of the treasury_department of the treasury internal_revenue_service internal_revenue_service washington d c washington d c number release date cc intl br6 tl-n-1138-00 uilc internal_revenue_service national_office field_service_advice date date memorandum for james w clark area_counsel cc lm ctm barbara m leonard associate area_counsel cc lm ctm pftg attention caroline t chen attorney from subject steven a musher chief branch associate chief_counsel international cc intl this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent legend affiliate a amount amount amount amount corporation a country a products tax_year tax_year dollar_figure dollar_figure dollar_figure dollar_figure tl-n-1138-00 issue whether the value of compensatory stock_option sec_1 is a cost that must be shared with affiliates under sec_1_482-7 conclusion under sec_1_482-7 the value of compensatory stock_options is an item of compensation cost for tax purposes that must be included in the pool of costs shared with affiliates under a qualified_cost_sharing_arrangement facts the taxpayer corporation a a united_states_corporation designs develops and markets the products affiliate a an entity controlled by corporation a is organized under the laws of country a throughout tax_year sec_1 and corporation a and affiliate a were parties to a cost sharing_agreement relating to research_and_development r d with respect to new technology the cost sharing_agreement provided that the parties would share the costs of all r d activities performed by the parties in connection with the development of the products such costs were to be shared in proportion to the benefits to be derived by each party from manufacturing and marketing products utilizing the developed technology determinations of benefit-sharing and corresponding cost- sharing percentages were to be reviewed annually by the parties costs to be shared under the cost sharing_agreement included direct costs related to r d with respect to new technology indirect_costs incurred by other departments allocable to r d activities costs of acquiring from third parties intellectual_property rights to be used in r d with respect to new technology whether by purchase or license calculations of costs were to be based on methods used by corporation a in accordance with generally_accepted_accounting_principles for purposes of this advice we use the term compensatory stock_options to refer to stock_options covered by sec_83 and by sections with respect to the valuation and timing of compensatory stock_option costs parties to a cost sharing_agreement at arm’s length could choose to measure the cost of compensatory stock_options at various points in time using various methods accordingly in the absence of specific regulations under sec_482 prescribing particular valuation methods the service should consider any reasonable method of valuation and timing reasonably and consistently applied in no event however can ignoring stock_option compensation as a cost be viewed as reasonable tl-n-1138-00 the costs to be shared under the agreement specifically included costs of labor under the direct-cost category the agreement provided that such labor costs include but are not limited to salaries bonuses and other payroll costs and benefits for each of tax_year sec_1 and costs were shared by the parties in the following approximate percentages corporation a affiliate a the costs shared were only those costs reflected on corporation a’s financial statements as r d expenses for financial_accounting purposes as permitted by statement of the financial_accounting standards board corporation a elected not to reflect stock_option compensation directly on its income statement for tax_year sec_1 and but rather to disclose it in appended footnotes such stock_option compensation including that attributable to r d employees and employees in departments from which indirect_costs were allocable to r d was not shared with affiliate a under the cost sharing_agreement for tax_year sec_1 and corporation a claimed deductions under sec_162 of amount sec_1 and respectively attributable to the exercise of nonstatutory stock_options sec_83 and disqualifying dispositions of statutory_stock_options sec_421 additionally corporation a claimed incremental research credits under sec_41 of amount sec_3 and respectively for tax_year sec_1 and treating stock_option compensation as part of wages for qualified_services sec_41 law and analysis i legal background a sec_482 sec_482 provides that the service may distribute apportion or allocate gross_income deductions credits or allowances among controlled entities if necessary in order to prevent evasion of taxes or clearly to reflect the income of those entities sec_482 is intended to be broadly interpreted its purpose is to prevent evasion by the shifting of profits the making of fictitious sales and other methods frequently adopted for the purpose of cid milking' in order to achieve a clear reflection of each entity's income the applicable sec_482 regulations provide that the service should consider what each entity's income would be had the controlled entities been dealing with each other at arm's length sec_1_482-1 reads in part as follows 691_f2d_848 7th cir h_r rep no 70th cong 1st sess c b part tl-n-1138-00 the purpose of sec_482 is to ensure that taxpayers clearly reflect income attributable to controlled transactions and to prevent the avoidance of taxes with respect to such transactions sec_482 places a controlled_taxpayer on a tax parity with an uncontrolled taxpayer by determining the true_taxable_income of the controlled_taxpayer the standard to be applied in every case is that of a taxpayer dealing at arm's length with an uncontrolled taxpayer a controlled_transaction meets the arm's length standard if the results of the transaction are consistent with the results that would have been realized if uncontrolled taxpayers had engaged in the same transaction under the same circumstances arm's length result if a controlled entity's intercompany_transactions meet the arm's-length standard of the regulations then the entity's income should meet the clear-reflection-of-income standard of the statute in implementing the arm's-length standard the sec_482 regulations provide specific transfer_pricing methods and announce the best_method principle under which t he arm's length result of a controlled_transaction must be determined under the method that under the facts and circumstances provides the most reliable measure of an arm's length result similarly if two or more applications of a single method provide inconsistent results the arm's length result must be determined under the application that under the facts and circumstances provides the most reliable measure of an arm's length result qualified_cost sharing arrangements under sec_1_482-7 are part of this regulatory scheme the second sentence of sec_482 provides that i n the case of any transfer or license of intangible_property the income with respect to such sec_1_482-1 sec_1_482-1 sec_1_482-1 see t d 1996_1_cb_85 preamble states that final cost sharing regulations reflect the approach of the final sec_482 regulations relating to transfers of tangible and intangible_property sec_1_6662-6 enumerating qualified_cost sharing arrangements as a specified method tl-n-1138-00 transfer or license shall be commensurate with the income attributable to the intangible this commensurate-with-income standard added to the code by the tax_reform_act_of_1986 was enacted to clarify the arm’s-length standard by requiring that the division of income between related parties reasonably reflect the relative economic activity undertaken by each and thus to address the problem of selective transfers of high-profit intangibles to tax havensdollar_figure the legislative_history further noted that congress intended to continue to recognize cost sharing arrangements for purposes of sec_482 as an alternative to the transfer or license of intangibles however congress expected cost sharing arrangements to produce results consistent with the purposes of the commensurate_with_income_standard in sec_482 -- ie that the income allocated among the parties reasonably reflect the actual economic activity undertaken by each in particular the conference_report to the act noted in revising sec_482 the conferees do not intend to preclude the use of certain bona_fide cost-sharing_arrangements as an appropriate method of allocating income attributable to intangibles among related parties if and to the extent such agreements are consistent with the purposes of this provision that the income allocated among the parties reasonably reflect the actual economic activity undertaken by each under a bona_fide cost_sharing_arrangement the cost sharer would be expected to bear its portion of all research_and_development costs on successful as well as unsuccessful products within an appropriate product_area and the cost of research_and_development at all relevant developmental stages would be includeddollar_figure emphasis added thus if not all of the r d costs are shared a cost_sharing_arrangement may fail the statutory commensurate-with-income standard cost sharing arrangements must reflect each entity's actual economic activities b cost sharing regulations publaw_99_514 joint_committee on taxation general explanation of the tax_reform_act_of_1986 99th cong 2d sess pincite comm print sec_482 white paper on intercompany_pricing notice_88_123 1988_2_cb_458 id pincite h_r conf_rep no 99th cong 2d sess 1986_3_cb_638 tl-n-1138-00 the cost sharing rules of sec_1_482-7 were adopted in an effort to implement the principles of the commensurate-with-income standard with respect to cost sharing arrangementsdollar_figure the regulations provide that in the case of intangibles that are developed pursuant to a qualified_cost_sharing_arrangement no allocation will be made with respect to the development of the intangibles except to the extent necessary to make each controlled participant's share of the costs of intangible development under the qualified_cost_sharing_arrangement equal to its share of reasonably_anticipated_benefits attributable to such development to constitute a qualified_cost_sharing_arrangement an arrangement must provide a method to calculate each controlled participant's share of intangible_development_costs based on factors that can reasonably be expected to reflect that participant's share of anticipated benefitsdollar_figure the service may make a sec_482 allocation with respect to a qualified_cost sharing_agreement if the controlled participant's share of intangible_development_costs is out of balance with that participant's share of reasonably expected benefits from the intangibles for this purpose a participant's share of intangible_development_costs or benefits as the case may be is the ratio of the participant's costs or benefits of developing intangibles to the total such costs or benefits of all controlled participantsdollar_figure with respect to identifying the pool of intangible_development_costs subject_to cost sharing the regulations provide in pertinent part for purposes of this section a controlled participant’s costs of developing intangibles for a taxable_year means all of the costs incurred by that participant related to the intangible development area plus all of the cost sharing payments it makes to other controlled and uncontrolled participants minus all of the cost sharing payments it makes to other controlled and uncontrolled participants costs incurred related to the intangible development area consist of the following items operating_expenses as defined in sec_1_482-5 see generally t d 1996_1_cb_85 preamble to final cost sharing regulations sec_1_482-7 sec_1_482-7 the arrangement must also be recorded in a contemporaneous document containing certain contractual provisions and basic information sec_1_482-7 for purposes of this advice we assume without deciding that these formal requirements have been met the sole issue herein is whether stock_option compensation must be included in the cost pool to be shared sec_1_482-7 sec_1_482-7 tl-n-1138-00 other than depreciation or amortization expense plus to the extent not included in such operating_expenses the charge for_the_use_of any tangible_property made available to the qualified_cost_sharing_arrangement if a particular cost contributes to the intangible development area and other areas or other business activities the cost must be allocated between the intangible development area and the other areas or business activities on a reasonable basis in such a case it is necessary to estimate the total benefits attributable to the cost incurred the share of such cost allocated to the intangible development area must correspond to covered intangibles’ share of the total benefits dollar_figure emphasis added the cross-referenced definition of operating_expenses appears in the regulations relating to the comparable profits transfer_pricing method under that definition operating_expenses includes all expenses not included in cost_of_goods_sold except for interest_expense income taxes and any other expenses not related to the operation of the relevant business activity emphasis added controlled participants in a qualified_cost_sharing_arrangement must use a consistent method_of_accounting to measure costs and benefitsdollar_figure upon request of the service documentation of such accounting_method must be produced and any material differences from u s generally_accepted_accounting_principles must be explaineddollar_figure c case law in commissioner v lobue the supreme court held that w hen assets are transferred by an employer to an employee to secure better services they are plainly compensation it makes no difference that the compensation is paid in stock rather than in money the taxpayer in lobue had argued that his receipt of stock_options was a receipt of a proprietary interest in the corporation and therefore not taxable the court rejected this argument and found that the character of the transaction was an arrangement by which an employer transferred valuable sec_1_482-7 sec_1_482-5 sec_1_482-7 sec_1_482-7 351_us_243 tl-n-1138-00 property to his employees in recognition of their services with the result that the taxpayer realized taxable gain when he purchased the stockdollar_figure in apple computer inc v commissioner23 and sun microsystems inc v commissioner the service argued that the spread upon the exercise of nonstatutory stock_options and the spread upon the disqualifying_disposition of incentive stock_options respectively were not wages for purposes of determining the research_credit under sec_44f or sec_41 this provision authorized a credit as a function of expenses paid_or_incurred by the taxpayer during the taxable_year expenses included any wages paid_or_incurred to an employee for qualified_research services wages were defined by sec_3401 to include all remuneration for services performed by an employee for his employer including the cash_value of all remuneration paid in any medium other than cash the tax_court held that the taxpayers’ gains upon exercise or disqualifying_disposition of stock_options were wages for this purpose it did not matter that the spreads were not treated as expenses for financial reporting purposes the service acquiesced with respect to both casesdollar_figure in apple computer the service also argued that in order for wage costs to qualify for the credit the services generating those costs had to be performed in the year in which the credit was claimed the tax_court held that even though the services were performed in a year prior to the year in which the options were exercised and a research_credit taken the court would not disregard the wage expenses for purposes of the research creditdollar_figure ii legal analysis sec_1_482-7 specifies that the costs of developing intangibles under a qualified_cost_sharing_arrangement must include all of the costs incurred related to the intangible development area the term operating_expenses that the regulation employs in defining the universe of such costs expressly includes all expenses not included in cost_of_goods_sold except for interest_expense id 98_tc_232 tcmemo_1995_69 1992_2_cb_1 1997_2_cb_1 t c pincite tl-n-1138-00 income taxes and any other expenses not related to the operation of the relevant business activity emphasis added all r d compensation incurred by corporation a is an operating expense and therefore is one of the costs of developing intangibles all of which must be taken into account in determining corporation a’s appropriate share of costs in proportion to benefitsdollar_figure this conclusion is illustrated by the examples in the cost sharing regulations which expressly refer to types of researcher compensation there salaries by way of illustration of intangible development costsdollar_figure compensatory stock_options are a form of compensation case law such as lobue apple and sun microsystems confirms that amounts in consideration for services are none the less compensation expenses simply because they are incurred in the form of property specifically stock_options rather than cash as the court expressed it in apple there is no requirement that an expense must be paid in cash as opposed to property therefore the value of compensatory stock_options is a cost that must be shared with affiliates under a qualified_cost_sharing_arrangement pursuant to sec_1_482-7 this interpretation of the cost sharing regulations is consistent with the arm’s-length standard and commensurate-with-income principle which require cost sharing arrangements to reasonably reflect the actual economic activity undertaken by each participant who would be expected to bear its portion of all research_and_development costs emphasis added at arm's length a business would be unwilling to expend of the time of its researchers on a project in which the business retained only of the results the business would be willing to proceed only if the parties receiving the interest reimbursed it for of the compensation value and so defrayed the real opportunity cost to the business of not otherwise employing its r d labor on a project in which it was entitled to of the fruits the business would not just ignore a significant element of the value of the researchers' compensation on the purported rationale that the labor is free of cost when compensated in stock_options that is precisely the type of distortion that sec_482 authorizes the service to prevent by appropriate adjustment sec_1_482-5 sec_1_482-5 sec_1_482-7 sec_1_482-7 sec_1_482-7 ex and t c pincite h_r conf_rep no 99th cong 2d sess 1986_3_cb_638 tl-n-1138-00 corporation a’s position that stock_option compensation is cost-less also produces a distortive mismatch of tax deductions and income corporation a received of the tax deductions attributable to r d compensated through stock_options while reporting only of the corresponding income the remaining of the income is attributed to offshore affiliates and may be entitled to deferral of united_states tax_liability this too is precisely the type of distortion that authorizes the service to prevent by appropriate adjustments for at least two reasons the fact that corporation a did not treat stock_option compensation as an expense on its financial statements as permitted by generally_accepted_accounting_principles here fasb statement for tax_year sec_1 and is irrelevant to the proper inclusion of stock_option compensation in the pool of costs subject_to a qualified_cost_sharing_arrangement first the relevant financial_accounting principles are consistent with the inclusion of stock_option compensation in the cost pool under sec_1 although fasb statement does permit the choice of the intrinsic value method whereby no cost is charged to the income statement if the price the employee must pay to acquire the stock under the option is equal to the market price of the stock on the date the option is issued the same statement also permits and if anything expresses a preference for the fair value method which would take stock_option compensation arrangements into account in measuring compensation costdollar_figure second case law makes clear that there is no required conformity between the sec_482 cost concept and financial accountingdollar_figure the tax_court ha sec_32 in such a case the company must provide pro forma data in footnotes to the financial statements disclosing the fair value of the option and the net_income and earnings per share that would result had there been a cost charged against the income statement financial_accounting standards board statement no accounting for stock-based compensation id the board encourages entities to adopt the fair value method_of_accounting which is preferable to the intrinsic value method for purposes of justifying a change in accounting principle the particular fair value method prescribed by statement would value stock_option compensation at date of grant using specified pricing models id nevertheless as discussed at note above in the absence of controlling regulations the service should consider any reasonable valuation method and timing reasonably and consistently applied for sec_482 purposes the cost sharing regulations themselves expressly recognize that there can be legitimate book tax differences requiring only that the taxpayer document and be continued tl-n-1138-00 considered and rejected similar arguments based on financial_accounting treatment of stock_option compensation in apple inc v commissioner in holding that option spreads were wages for research_credit purposes despite their omission from the financial statements the court quoted the supreme court’s long-standing position that financial and tax_accounting have vastly different objectives and that t he primary goal of financial_accounting is to provide useful information to management shareholders creditors and others properly interested the major responsibility of the accountant is to protect these parties from being misled the primary goal of the income_tax system in contrast is the equitable collection of revenue the major responsibility of the internal_revenue_service is to protect the public fisc consistently with its goals and responsibilities financial_accounting has as its foundation the principle of conservatism with its corollary that possible errors in measurement should be in the direction of understatement rather than overstatement of net_income and net assets citations omitted in view of the treasury's markedly different goals and responsibilities understatement of income is not destined to be its guiding light given this diversity even contrariety of objectives any presumptive equivalency between tax and financial_accounting would be unacceptable and would create insurmountable difficulties of tax administrationdollar_figure if you have any further questions please call steven a musher chief branch associate chief_counsel international continued prepared to explain material differences sec_1_482-7 this provision may apply where stock_option compensation cost is included in the cost sharing pool while not charged against income on the financial statements 98_tc_232 439_us_522 accord 476_us_593
